Case 2:19-cv-03152-MKB-RER Document17 Filed 06/05/19 Page 1 of 5 PagelD #: 165

EXHIBIT 1
“N
SAMPLE REQUEST FOR RELIGIOUS EXEMPTION TO IMMUNIZATION FORM
PARENT/GUARDIAN STATEMENT

Name of Student

 

Identification Number. |
* tf

Name of Parent(s)/Guardian(s) [lll

} i
Schoo! District and Building Name Shu bun itn

This form is for your use in applying for a religious exemption to Public Health Law immunization requirements
for your child, Its purpose is to establish the religious basis for your request since the State permits exemptions on
the basis of a sincere religious belief. Philosophical, political, scientific, or sociological objections to
immunization do not justify an exemption under Department of Health regulation 10 NYCRR, Section 66-1.3 (d),
which requires the submission of:

A written and signed statement from the parent, parents, or guardian of such child, stating that the parent,
parents or guardian objects to their child’s immunization due to sincere and genuine religious beliefs
which prohibit the immunization of their child in which case the principal or person in charge may require
supporting documents.

In the area provided below, please write your statement. The statement must address all of the following
elements:

» Explain in your own words why you are requesting this religious exemption.

* Describe the religious principles that guide your objection to immunization.

+ Indicate whether you are opposed to all immunizations, and if not, the religious basis that prohibits particular
immunizations.

You may attach to this form additional written pages or other supporting materials if you so choose.

Examples ofsuch materials are listed on page 3.
£ i 37} ft i

| Cyrrespaet 4 toate By

 
 
        
   

       
  

 

ete Evade roa if eptil alk

  
 

 

“Ol,

 

 
 
   

 

fe A gees eo .
OE EE ah ete 7 : -
AP pote dey t pptck BA eget ppd dan AAL Atty 2D Ei Mise bet tin Gd Li? @ faa p

mitch pieciglissth , dA yah toe lth of 9 lect sanidiie
Lee Apt 44 O-Ln+ tel, gf corr” red Vl?
~ ° Please continue your statement on page 2

Page ! of 4

Merch 2006
Request for Religions Exemption to Immunization Form—Pareni/Guardian Statement (continued) Page 2 of 4

(Ad Oot ef of Af "ae f Ai G2 eye Adhd born ewt't

  
 

  

girl ort CEPE?

  
 

 

      

 

 

of i f i 4, £ fF 2
ine A pani pl ey be dn ‘i DA GS Prati:
no gn LiL, ig alm gmt en pig he ,
a? Biiee aagl 1 loriiedd thas btu f esa $a y

hee batt an anes fr gteP £7 Sige Tot Cot fF ae
ahd Mp asofd git wat iarthies§ brat G 7 43
Gy Linea AFLG Mt thay! b2da 279212, Leg fbn, th L. 7 fa “
7 " kobe

 

 

 

 

 

 

 

Please sign in the space provided below and have the document notarized by a notary public where indicated,

I hereby aft firm the truthhh ulness of the forgoing statement and have received and reviewed the informational
giny child’s school,

it Ls W/., Zz

  
   

   
 

/

Sworn to before me this

Notary Public Seal

You will be notified in writing of the outcome of this request. Please note that if your request for an exemption is
denied, you may appeal the denial to the Commissioner of Education within thirty (30) days of the decision,

pursuant to Education Law, Section 310,

March 2006
SAMPLE REQUEST FOR RELIGIOUS EXEMPTION TO IMMUNIZATION FORM

 

 

 

PARENT/GUARDIAN STATEMENT
Name of Student___,
Identification Number, . ~
Name of Parent(s/Guardien(s) A
School District and Building Name Shubamith

 

This form is for your use in applying for a religious exeinption to Public Health Law immunization requirements
for your child, Its purpose is to establish the religious basis for your request since the State permits exemptions on
the basis of'a.sincere religious belief. Philosophical, political, scientific, or sociological objections to
immunization do not justify an exemption under Department of Health regulation 10 NYCRR, Section 66-i.3 (d),
which requires the submission of:

A written and signed statement from the parent, parents, or guardian of such child, stating that the parent,
parents or guardian objects to their child’s immunization due to sincere and genuine religious beliefs
which prohibit the immunization of their child in which case the principal or person in charge may require
supporting documents.
In the area provided below, please write your statement. The statement must address all of the following
elements:

+ Byplain in your own words why you are requesting this religious exemption.

+ Deseribe the religious principles that guide your objection to immunization.

* Indicate whether you are opposed to all immunizations, and if not, the religious basis that prohibits particular
immunizations.

‘You may attach to this form additional written pages or other supporting materials if you so choose.
Examples of such materials are listed on page 3. :
J ss i
i A A facpei isan

- Lg 7 Settee (Aree OF £ (Ac . fled.
a Let ex liobtlt? oh. nsf. AL gdilit a
£ *.

gy

 

   

        
 
 
 

   

fiitsst, tiathids — x. Z. r .
: f, E arb BAG edt Le Asddi-ace tl fafa EEX. DP fren! Aka fae. P
Eta: be fie fee, Ap teigeh 61 fet) LBL Ey LOT TAAL AN ge eth
“ x p y ea gt ee 2 Ard at LEE Ts Fd hare ve eit Cte S
geet Naik CALE D Aaah, abel ie Accel aa Pa bphig , htatawl
tn thece. preote 8 if ha L-rcraje tAedo Cian tis * .
* d Please continue your slalement on page 2

‘edu Ae”

Page i of ¢

March 2006
Request for Religious Exemption to Immunization Form—Parent(Guardian Statement (continued) Page 2 of 4
2

fis Gh tn p LA - _ pat tthns,, OP Tio ff ae,
Dag gama ncppnsay 24, Leet

EE el le Ment goo Nt cache Cos Tec
todd gant

 

Mh papal Dall Song aie alfa naan pied
ko Niable 1s. thes AdvOttt 4 fre pt Ae Brn

cn pa
Gt a es ee ee

f} d
LHI hahatiA Pa a at (Q-7

 

 

 

 

Please sign in the space provided below and have the document notarized by a notary public where indicated

| hereby affirm the truthfulness of the forgoing statement and have received and reviewed the informational
ame by my child’s school.

- aLitfe
hoe lye

immune:

 

Sworn to before me this
F

Notary Public Seal

 

You will be notified in writing of the outcome of this request. Please note that if your request for an exemption is
denied, you may appeal the denial to the Commissioner of Education within thirty (30) days of the decision,

pursuant to Education Law, Section 310.

Mfareh 2006
